1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Emma L. Smith
     Assistant Federal Public Defender
4    Illinois State Bar No. 6317192
     411 E. Bonneville Ave. Suite 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     Emma_Smith@fd.org
7

8    *Attorney for Petitioner Terry Dixon

9

10
                            U NITED S TATES D ISTRICT C OURT
11                                D ISTRICT OF N EVADA
12   Terry D. Dixon,
13                Petitioner,                Case No. 3:13-cv-00248-RCJ-WGC
14         v.                                Order Granting Unopposed motion
                                             for extension of time in which to
15   Renee Baker, et al.,                    file second amended petition (ECF
                                             No. 59)
16                Respondents.
                                             (Second request)
17

18

19

20

21

22

23

24

25

26

27
1          Following state court proceedings, this Court reopened this case and allowed
2    Terry Dixon to file a second amended petition. Mr. Dixon moves this Court for an
3    extension of time of 75 days, from April 23, 2021, up to and including July 8, 2021, in
4    which to file the second amended petition. Respondents, by Senior Deputy Attorney
5    General Jessica Perlick, do not object to this request, though their non-objection does
6    not constitute a waiver of any procedural defenses Respondents may wish to raise in
7    response to the second amended petition including, but not limited to, timeliness,
8    procedural default, and questions of exhaustion. This is Mr. Dixon’s second request
9    for an extension.
10         Counsel respectfully suggests additional time remains necessary to properly
11   prepare the petition. Undersigned counsel returned from maternity leave on March
12   15, 2021. Since her return, counsel has been diligently working on getting up to speed
13   on her cases, including Mr. Dixon’s. In addition to filings completed since her return,
14   in the next few weeks counsel has deadlines for two reply briefs in the Ninth Circuit
15   and an opening brief in the Nevada Supreme Court.
16         The additional period of time is necessary in order to effectively represent
17   Mr. Dixon. This motion is filed in the interests of justice and not for the purposes of
18   unnecessary delay.
19         Petitioner respectfully requests this Court grant the request for an extension
20   of time of 75 days and order the second amended petition be filed by July 8, 2021.
21

22

23

24

25

26

27


                                                 2
1    Dated April 21, 2021.
2                                Respectfully submitted,
3
                                 Rene L. Valladares
4
                                 Federal Public Defender
5
                                 /s/ Emma L. Smith
6
                                 Emma L. Smith
7                                Assistant Federal Public Defender

8

9

10                               IT   IS S O O R D E R E D :

11

12
                                 ______________________________
13                               United States District Judge
14
                                 Dated: April 28, 2021.
15

16

17

18

19

20

21

22

23

24

25

26

27


                             3
